Opinion issued May 30, 2002  








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-00-01014-CR
____________

DONALD P. RICHARD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 830366



O P I N I O N
	Appellant, Donald P. Richard, appeals his conviction for attempted capital
murder.  Trial was presented to a jury on a plea of not guilty.  The jury assessed
punishment at 99 years confinement.
	On appeal, appellant's counsel submitted a brief to support his motion to
withdraw from further representation because of the lack of a meritorious point of
error.  Realizing his duty to advance arguable grounds of error, counsel states he can
find none.
	Counsel's brief meets the requirements of Anders v. California, 386 U.S.
738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the
record and stating why there are no arguable grounds of error on appeal.  See Gainous
v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant, and he was
advised that he had a right to file a pro se response if he acted immediately. 
Significant time has passed and appellant has not filed a response.
	In situations as presented here our obligation is to review the record for
reversible error.  Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
have carefully read and reviewed the entire record in this matter, and we concur with
appellant's counsel's assessment that there are no arguable grounds of error that could
be presented on appeal.
	We affirm the judgment and grant counsel's request to withdraw from any
further representation in this matter.  We remind counsel of his duty to notify
appellant of the result of this appeal and also to inform appellant that he may, on his
own, pursue discretionary review in the Court of Criminal Appeals.  Ex parte Wilson,
956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
PER CURIAM

Panel consists of Chief Justice Schneider, and Justices Hedges and Nuchia.
Do not publish.  Tex. R. App. P. 47.